  Case 1:19-cv-05065-JMF Document 13-10 Filed 06/11/19 Page 1 of 12


IN THE HIGH COURT OF SOUTH AFRICA
KWAZULU-NATAL LOCAL DIVISION, DURBAN
(Exercising its admiralty jurisdiction)
                                                                        CASE NO: A50/2018


NAME OF SHIP: VLCC “ADVANTAGE SKY”


In the matter between:


 ADVANTAGE SKY SHIPPING LLC                                                       First Applicant
 VLCC “ADVANTAGE SKY”                                                       Second Applicant


 and


 ICON AMAZING, LLC                                                           First Respondent
 ICON FANTASTIC, LLC                                                    Second Respondent
 ICON OCTAVIAN CENTER, LLC                                                  Third Respondent


                                               In the application for security for a counter-claim for the
                                               wrongful arrest of the Second Applicant pursuant to an
                                               order of this Court granted on 30 August 2018, in terms
                                               of Section 5(3) of the Admiralty Jurisdiction Regulation
                                               Act, 105 of 1983.




         APPLICANTS’ SUPPLEMENTARY HEADS OF ARGUMENT
                     (COUNTER-SECURITY APPLICATION)




                                          1.


On 5 April 2019, this Honourable Court ruled that the First Applicant had
established its entitlement to counter-security from the Respondents in regard
to its alleged claim against the Respondents based on wrongful arrest under
section 5(4) of the Admiralty Jurisdiction Regulation Act, 105 of 1983 (“the
Admiralty Act”).
  Case 1:19-cv-05065-JMF Document 13-10 Filed 06/11/19 Page 2 of 12
                                                                           Page 2



                                       2.


The Respondents seem intent upon further addressing the issue of whether the
First Applicant has established an entitlement to counter-security. Little purpose
is served on further debating this issue as it has already been decided by this
Honourable Court.


                                       3.


The only issue to be determined by this Honourable Court on 25 April 2019 is
the form, extent and quantum of the counter-security to be furnished by or on
behalf of the Respondents to the First Applicant.


                                       4.


Notwithstanding the fact that the Respondents were first made aware on 5
September 2018 that the First Applicant asserted that the arrest of the
Advantage Sky was wrongful and that it intended to obtain security from the
Respondents in respect of its alleged counter-claim, the Respondents, on their
version, did not take such demand seriously, nor did they engage meaningfully
with the First Applicant at any point in the proceedings with a view to furnishing
proper counter-security.


                                       5.


It was only when the Supplementary Answering Affidavit of Mr Norton was filed
on behalf of the Respondents on 14 April 2019 that a tender of counter-security
was made by the Respondents to the First Applicant. The security tendered
took the form of a Letter of Undertaking to be furnished by a statutory Trust
registered in Delaware, United States of America, ICON Equipment & Corporate
Infrastructure Fund Fourteen Liquidating Trust (“the Trust”).


                                       6.
  Case 1:19-cv-05065-JMF Document 13-10 Filed 06/11/19 Page 3 of 12
                                                                           Page 3



The security tendered by the Respondents:


6.1     is not in the usual form of security, having regard to the authorities on
        point and the prevailing practice in shipping matters in South Africa; and


6.2     has been rejected by the First Applicant on reasonable and justifiable
        grounds.


                                        7.


In the premises, it is necessary for this Honourable Court to determine whether
the security proffered by the Respondents is adequate security, with reference
to form and quantum. Such determination is to be made by the exercise of a
discretion in terms of section 5(2)(c) of the Admiralty Act.


Acceptable Forms of Security


                                        8.


The Letter of Undertaking is not:


8.1     a payment into court under the control of the Registrar of the High
        Court; or


8.2     a bank guarantee from a first class South African or international bank;


8.3     a Letter of Undertaking furnished on behalf of a Protection and
        Indemnity Club that is part of the International Group of P&I Clubs; or


8.4     a Letter of Undertaking furnished on behalf of a reputable South African
        or international insurer.


                                        9.
  Case 1:19-cv-05065-JMF Document 13-10 Filed 06/11/19 Page 4 of 12
                                                                             Page 4



The First Applicant’s refusal to accept the Letter of Undertaking as security for
its counter-claim is therefore entirely reasonable and justifiable. This position is
amplified having regard to the following:


9.1     the nature of the entity which is providing the Letter of Undertaking,
        namely the Trust, the purpose of which is to liquidate assets of the Trust
        and to make distributions to the beneficiaries of the Trust;


9.2     the present apparent financial position of the Trust, in respect of which
        the cash assets only comprise USD4,749,981.00,


                (a)   with the remaining assets not apparently being capable of
                swift liquidation, in particular the “notes receivable” of
                USD5,224,702.00 which only become payable in 2020 and
                2021; and


                (b)   furthermore, no proper disclosure of the anticipated
                liabilities of the Trust for the current financial year ending 31
                December 2019;


9.3     the difficulties presented by the enforcement of the obligations imposed
        by the Letter of Undertaking;


9.4     the terms of the Letter of Undertaking, specifically that the Trust’s
        liability in terms thereof would be limited “to the extent of its assets”;
        and


9.5     the fact that the “ICON Group” has now reneged on its initial
        commitment to satisfy any judgment granted in favour of the First
        Applicant against the Respondents in the claim in reconvention.


                                        10.


This must all be seen against the background that the Respondents, on their
  Case 1:19-cv-05065-JMF Document 13-10 Filed 06/11/19 Page 5 of 12
                                                                           Page 5



own version, are special purpose vehicles which no longer own any vessels or
any other assets (i.e. husks).




                                      11.


No tender has been made by the Respondents in respect of any alternative
form of security.


Quantum


                                      12.


The First Applicant is entitled to security for its reasonably arguable best case.
It is submitted that the quantification thereof must be approached by accepting
at face value the allegations made by the First Applicant, subject to such not
being so far-fetched and untenable that they should be rejected.


                                      13.


The damages suffered and to be suffered by the First Applicant flow naturally
from the arrest and continued detention of the Advantage Sky. It cannot be
suggested that the calculation of such damages is either far-fetched or
untenable.


                                      14.


The Respondents have been aware of the nature of the damages claim and the
basis upon which it has been calculated from at least 5 September 2018, and
thereafter from 18 September 2018, when this counter-security application was
launched.


                                      15.
     Case 1:19-cv-05065-JMF Document 13-10 Filed 06/11/19 Page 6 of 12
                                                                                 Page 6



The First Applicant’s reasonably arguable best case against the Respondents,
jointly and severally, in respect of its counter-claim, is as follows:


15.1       the sum of USD10,314,636.45, being the capital claim and a revised
           provision for interest (taking into account the Respondents’ contentions
           in regard to the interest calculation), calculated on the assumption that
           the trial will be determined in September 2019; and


15.2       R1,250,000.00 being security for costs in respect of the trial at which
           the First Applicant’s Claim in Reconvention will be determined.




                                           16.


The Respondents do not seriously dispute the quantification of the First
Applicant’s capital claim. In regard to the updated provision for interest, this
calculation was recently updated with interest reckoned on each portion of the
First Applicant’s claim on a monthly basis1.


                                           17.


Whilst it is correct that this Honourable Court has a discretion to determine the
applicable interest rate in terms of section 5(2)(f) of the Admiralty Act, the First
Applicant is entitled to security for its reasonably arguable best case and the
Sea Joy2 is authority for the proposition that the applicable legal rate in South
Africa may be applied to claims in foreign currency. In determining the
Applicant’s reasonably arguable best case, the maximum interest rate to which
the First Applicant is entitled should be used in such determination.




1   Annexure “AC16” page 379, Volume 4, Part C.

2   Owners of the Cargo Lately Laden on Board the MV Sea Joy v The MV Sea Joy 1998 (1) SA

487 (C).
  Case 1:19-cv-05065-JMF Document 13-10 Filed 06/11/19 Page 7 of 12
                                                                            Page 7



                                       18.


The Respondents conflate two discrete claims for security for legal costs – the
first, being security for costs in respect of the Set Aside Application on the
grounds that the Respondents are peregrini of the Republic (which security has
been provided); and the second, being security for costs in regard to the
enforcement of the First Applicant’s wrongful arrest claim, which includes both
the Counter-Security Application and the claim in reconvention.


                                       19.


On the basis of its reasonably arguable best case, the First Applicant is clearly
entitled to security for costs in respect of both sets of proceedings.


                                       20.


The Respondents seek to lay the blame for the delays in the hearing of the Set
Aside Application at the door of the Applicants and, moreover, assert that this is
part of a deliberate strategy on the part of the Applicants.


                                       21.


These assertions are highly speculative and irrational as it is (and was) patently
not in the First Applicant’s interests to have the set aside hearing delayed, given
the losses suffered by the First Applicant and accruing on a daily basis.


                                       22.


As regards the alleged delays, the Respondents’ assessment is not an accurate
reflection of the attempts by the Applicants to have the matter heard
expeditiously.   To the extent that any delays were caused by the position
adopted by the Applicants in respect of the Respondents’ Rule 35(12) Notices,
the Applicants were justified in their initial objections to producing the
documents sought in the Notices. In the main, the delays in setting down the
  Case 1:19-cv-05065-JMF Document 13-10 Filed 06/11/19 Page 8 of 12
                                                                             Page 8



applications were beyond the reasonable control of the Applicants.


Balancing of interests


                                       23.


The Advantage Sky has been under arrest since 31 August 2018. For as long
as she remains under arrest, the Respondents have security for their alleged
claims (which it must be remembered are to be pursued in courts in England
and the United States of America), at least to the value of the Advantage Sky.


                                       24.


However, the First Applicants holds no security for its claim in reconvention. It is
manifestly unfair for one set of parties to hold security in circumstances where
the other party holds no security.


                                       25.


This is the more so, where the set of parties who commenced the litigation,
namely the Respondents, hold security whilst the party who has had to respond
to the arrest of its vessel, namely the First Applicant, holds no security. At the
very heart of the damages suffered by the First Applicant is the litigation arising
out of the wrongful arrest of the Advantage Sky.


                                       26.


It should be remembered that by way of a letter dated 28 July 2010, ICON
described itself thus:


     “While its funds have a diversified investment strategy, ICON has a
     particular specialty in maritime and offshore assets. To date, the
     Funds have participated in over USD 1.1 billion worth of transactions in
     the marine and offshore space with industry leaders such as Wilh.
     Case 1:19-cv-05065-JMF Document 13-10 Filed 06/11/19 Page 9 of 12
                                                                               Page 9



        Wilhelmsen,       American   Eagle   Tankers   and    Teekay    Corporation.”
        (emphasis added)3


                                         27.


In the premises, irrespective of the advice which the Respondents may have
received in regard to the arrest of the Advantage Sky, prior to commencing with
the Arrest Application, the Respondents, being part of a Group with a professed
“speciality in maritime … assets” must reasonably have been aware of the
following:


27.1       that an arrest of the Advantage Sky would probably give rise to the First
           Applicant suffering damages as a result of the arrest;


27.2       more particularly, that the Advantage Sky was on charter to Shell
           Western at the time of its arrest and that it would be off-hire as a result
           of the arrest; and


27.3       that, having regard to the significant quantum of the alleged claims
           asserted in the foreign proceedings, it would probably be difficult for the
           First Applicant to furnish security in respect of such claims, with the
           result that an extended detention of the Advantage Sky would probably
           materialise.


                                         28.


Notwithstanding that it must have had an appreciation of these risks associated
with the arrest of the Advantage Sky, the Respondents nevertheless proceeded
with the arrest and must be regarded as having reconciled themselves with the
consequences associated with such arrest, including the risk of a claim for
wrongful arrest.



3   Page 136, Volume 2, Part B.
  Case 1:19-cv-05065-JMF Document 13-10 Filed 06/11/19 Page 10 of 12
                                                                          Page 10




                                        29.


In the premises, now that the risks associated with the arrest have eventuated,
it does not lie in the mouths of the Respondents to complain.


                                        30.


The Respondents contend that, should this Honourable Court set aside the
arrest of the Advantage Sky on the basis of a failure to furnish adequate
counter-security, they will be deprived of their section 34 constitutional rights.
This contention is without merit, as it misses the point that the Respondents’
underlying claims will not be determined in this Honourable Court – they are to
be determined in the courts in England and the United States of America.


                                        31.


Therefore, the Respondents’ right to have its dispute resolved in court would be
unaffected by a decision of this Honourable Court setting aside the arrest on the
basis of a failure to furnish adequate counter-security. The issues before this
Honourable Court are simply related to the question of whether the arrest of the
Advantage Sky, as security for the claims which are being determined in
the foreign proceedings, is good in law.


                                        32.


In any event, section 34 of the Constitution merely provides, in summary, that
everyone has a right to have any dispute decided in a fair public hearing before
a court. If the arrest were to be set aside, that would follow only after a
determination by this Honourable Court of the parties’ respective rights and
obligations and would be the culmination of the determination of relevant issues
by the Court. The dispute would thus have been resolved by the application of
law decided in a fair public hearing.
  Case 1:19-cv-05065-JMF Document 13-10 Filed 06/11/19 Page 11 of 12
                                                                            Page 11




                                         33.


In regard the appropriate sanction, should this Honourable Court find that the
Respondents are unable to provide adequate counter-security to the First
Applicant, the following is submitted:


33.1    the financial circumstances of the Respondents is a factor to be
        considered when determining whether the First Applicant has
        established an entitlement to counter-security;


33.2    the ability of the Respondents to comply with an order directing them to
        furnish adequate counter-security to the First Applicant, whether for
        financial reasons or otherwise, is not a factor that should be taken into
        account by this Honourable Court in determining the appropriateness of
        the sanction following non-compliance;


33.3    for an order directing the Respondents to furnish appropriate counter-
        security to be effective, it is crucial that there be a sanction in the event
        of non-compliance by the Respondents, failing which such order is
        effectively rendered nugatory;


33.4    apart from directing that the Advantage Sky be released from arrest
        upon non-compliance with such an order, there is no other appropriate
        sanction to incentivise compliance by the Respondents and give the
        order the necessary degree of effectiveness; and


33.5    when the Respondents arrested the Advantage Sky within this
        Honourable Court’s admiralty jurisdiction, they submitted themselves to
        this Honourable Court exercising all relevant powers that it has at its
        disposal under the Admiralty Act which included the power to discharge
        the arrest based upon the lack of provision of adequate counter-
        security.
  Case 1:19-cv-05065-JMF Document 13-10 Filed 06/11/19 Page 12 of 12
                                                              Page 12




                                            MICHAEL FITZGERALD SC
Chambers, Cape Town and Durban
24 April 2019
1584955
